289 F.2d 786
Emma R. MARLOWE, Administratrix of the Estate of Charles Richard Marlowe, Appellant,v.Josephine ROCHE et al., Appellees.
No. 15944.
United States Court of Appeals District of Columbia Circuit.
Argued January 10, 1961.
Decided April 13, 1961.

Appeal from the United States District Court for the District of Columbia; Edward M. Curran, Judge.
Mr. Warren E. Miller, Washington, D. C., for appellant.
Mr. Edward L. Carey, Washington, D. C., with whom Messrs. Val J. Mitch and Charles L. Widman, Washington, D. C., were on the brief, for appellees.
Before WILBUR K. MILLER, Chief Judge, PHILLIPS, Senior United States Circuit Judge for the Tenth Circuit,* and BURGER, Circuit Judge.
PER CURIAM.


1
The judgment of the District Court is affirmed. Kennett v. Roche, No. 15892, D.C.Cir., Dec. 20, 1960; Kennet v. United Mine Workers, D.C.D.C.1960, 183 F.Supp. 315.


2
Affirmed.



Notes:


*
 Sitting by designation pursuant to Sec. 294(d), Title 28 U.S.C